COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-041-CV
 
 
MARK 
KENNEDY                                                                   APPELLANT
 
V.
 
DAMILERCHRYSLER 
SERVICES                                                  APPELLEE
NORTH 
AMERICA
  
----------
FROM 
COUNTY COURT AT LAW NO. 1 OF WICHITA COUNTY
----------
MEMORANDUM OPINION1 AND 
JUDGMENT
------------
        On 
February 1, 2005 and March 23, 2005, we notified appellant, in accordance with 
rule of appellate procedure 42.3(c), that we would dismiss this appeal unless 
the $125 filing fee was paid.  Tex. 
R. App. P. 42.3(c).  Appellant has not paid the $125 filing 
fee.  See Tex. R. App. P. 
5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2 
we dismiss the appeal.  See Tex. 
R. App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 5.
   
   
                                                                  PER 
CURIAM
 
 
 
PANEL 
D: DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: 
May 5, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme 
Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).